MEMORANDUM OPINION

                                        No. 04-08-00345-CV

      UVALDE COUNTY HOSPITAL AUTHORITY d/b/a Uvalde Memorial Hospital,
                              Appellant

                                                 v.

       Peggy GARCIA as next Friend of Elvira Mirelez and Amistad Nursing Home, Inc.,
                                        Appellees


                     From the 38th Judicial District Court, Uvalde County, Texas
                                 Trial Court No. 07-03-25,716-CV
                           Honorable Henry G. Schuble, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 1, 2008

DSIMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion contains a

certificate of service to appellees, who have not opposed the motion. We, therefore, grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                  PER CURIAM